DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 8/19/2019 for the application number 16543794. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-20 are presented for examination.  

Information Disclosure Statement
The information disclosure submitted on 8/19/2019 and 10/23/2020 was before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information, disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Claims 17-20 are  drawn to " a computer-readable memory having computer program code recorded thereon” which includes both statutory and non-statutory subject matter. Under the broadest reasonable interpretation of the claim drawn to readable storage media as per as the specification ( Para 0102, Para 0104 ), includes the signal and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Specifically, as per the specification (As used herein, the terms "computer program medium," "computer-readable 
medium," and "computer-readable storage medium" are used to refer to 
- 37 -hardware media such as the hard disk associated with hard disk drive 914, removable magnetic disk 918, removable optical disk 922, other physical hardware media such as RAMs, ROMs, flash memory cards, digital video disks, zip disks, MEMs, nanotechnology-based storage devices, and further types of physical/tangible hardware storage media. Such computer-readable storage media are distinguished from and non-overlapping with communication media (do not include communication media). Communication media embodies computer-readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave. The term "modulated data signal" means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal. By way of example, and not limitation, communication media includes wireless media such as acoustic, RF, infrared and other wireless media, as well as wired media. Example embodiments are also directed to such communication media that are separate and non-overlapping with embodiments directed to computer-readable storage media, Para 0102) although this paragraph says computer readable media is distinguished from the communication media, it not necessarily excludes the communication media and computer readable medium does not exclude the signal. And therefore because of the broadest reasonable interpretation computer readable storage medium covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. The examiner suggest applicant to amend by inserting a word ---non-transitory-- prior to "computer readable storage medium" to overcome rejections under 35 U.S.C § 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bapna ( US Pub: 20200202846) and further in view of Fan ( US Pub:  20160357855) 

Regarding claim 1, Bapna teaches a system, comprising: a processor; and a memory device that stores program code configured to be executed by the processor, the program code comprising: 
an embedding generator configured to: generate an embedding set that comprises one or more sentence embeddings ( natural language embedding training, Fig 6 Para 0100-0111) , the one or more sentence embeddings including an embedding for at least part of a first sentence that is tagged to associate a first named entity in the first sentence with an entity type ( tokens associated with entity and domain; for e.g. the restaurant is domain and name is its entity which are the tokens, Para 0004, 0055, Fig 6, Para 0100-0111, Fig 1-4) , and 
generate a plurality of candidate embeddings for at least part of a second sentence ( Fig 2, input a sentence and generate plural separate outputs, Para 0089, Fig 2-5) an embedding comparer configured to: compare the one or more sentence embeddings in the embedding set with each of the plurality of candidate embeddings ( determine the value for the slot, Para 0095-0100), and an entity value extractor configured to: identify a match score of the match score set that exceeds a similarity threshold ( similarity, Para 00-7-0008, 0117) , and extract an entity value of the entity type from the second sentence associated with the identified match score ( extract based on the magnitude of the slot values, Para 0007, 0089) 

Bapna does not explicitly teaches and assign a match score to each comparison to generate a match score set;
Fan teaches and assign a match score to each comparison to generate a match score set ( generating a similarity score for question/answer domain, Para 0045-0059) 
Bapna and Fan are in the same field of endeavor. It would have been obvious for Bapna to include the concept of Fan before effective filing data in order to fully consider all of the information included in both the question and the passage ( Para 0049, Fan) 
Regarding claim 2, Bapna modified by Fan as above in claim 1, teaches  wherein the embedding for at least part of the first sentence comprises a first vector representation generated by applying an embedding model to the at least part of the first sentence (embedding generates a vector representation, Abstract; Bapna; Para 0014, 0042, Fan) , and each of the plurality of candidate embeddings comprises a candidate vector representation generated by applying the embedding model to the at least part of the second sentence ( candidate embedding fig 4, Bapna, Fig 2, Fan)   
Regarding claim 3, Bapna as above in claim 2, teaches, wherein the entity value extractor is configured to extract the entity value of the entity type without retraining the embedding model ( fig 4-5, Bapna) 
Regarding claim 5, Bapna as above in claim 1, teaches wherein the plurality of candidate embeddings include at least one of a forward state embedding or a backward state embedding for one or more candidate entity values in the second sentence ( forward state, fig 4) 
Regarding claim 6, Bapna as above in claim 1, teaches  further comprising a slot filler configured to: identify a plurality of entity values of the entity type in the second sentence, and extract a slot value in the second sentence from among the plurality of entity values ( fig 7-8) 
Regarding claim 7, Bapna as above in claim 1, teaches , further comprising: an authoring assistor configured to: apply a language model to at least part of the first sentence to recommend at least one word span associated with the entity type; and present the at least one word span in a user interface ( fig 7-8) 
Regarding claim 8, Bapna as above in claim 1, teaches wherein the embedding set comprises a plurality of sentence embeddings generated from a plurality of tagged sentences for the entity type, and wherein the embedding comparer is configured to compare each of the plurality of sentence embeddings in the embedding set with each of the plurality of candidate embeddings (training model, Fig 6) 
Regarding claim 9, arguments analogous to claim 1, are applicable. In addition Bapna and Fan teaches a method to perform the function of the system of claim 1 (Para 0004, Bapna; Para 0004, Fan) 
Regarding claim 10, arguments analogous to claim 2, are applicable. 
Regarding claim 11, arguments analogous to claim 3, are applicable.
Regarding claim 13, arguments analogous to claim 5, are applicable.
Regarding claim 14, arguments analogous to claim 6, are applicable.
Regarding claim 15, arguments analogous to claim 7, are applicable.
Regarding claim 16, arguments analogous to claim 8, are applicable.
Regarding claim 17, arguments analogous to claim 1, are applicable. In addition a computer-readable memory having computer program code recorded thereon that when executed by at least one processor causes the at least one processor to perform a method of claim 1 (computer readable media, Para 0004, computer program product, Para 0006, Fan) 

Regarding claim 19, arguments analogous to claim 5, are applicable.
Regarding claim 20, arguments analogous to claim 7, are applicable.


Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bapna ( US Pub: 20200202846) and further in view of Fan ( US Pub:  20160357855) and further in view of Yu 20190073353 ) 
Regarding claim 4, Bapna modified by Fan as above in claim  1 does not explicitly teaches  wherein the embedding is generated by masking a portion of the first sentence, and the plurality of candidate embeddings are generated by masking different portions of the second sentence
However Yu teaches the concept of wherein the embedding is generated by masking a portion of the first sentence ( embedding functionality is exclusively for embedding mask, Para 0073; Fig 2b, Fig 8) , and the plurality of candidate embeddings are generated by masking different portions of the second sentence ( 530, the one or more masked feature is classified to output an answer to the recognition question sentence, Para 0078) 
It would have been obvious having the teachings of Bapna and Fan to further include the concept of Yu before effective filing date to reduce the processing ( Para 0060, Yu) 

Regarding claim 12, arguments analogous to claim 4, are applicable.
Regarding claim 18, arguments analogous to claim 4, are applicable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674